FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW
INSTRUCTIONS

This First Amendment to Agreement for Purchase and Sale of Real Property and
Escrow Instructions (this “Amendment”) is made and entered into as of June 30,
2006, by and between TREIT — Titan Plaza, L.P. a Virginia limited partnership,
NNN Titan 1, LLC, NNN Titan 2, LLC, NNN Titan 3, LLC, NNN Titan 4, LLC, NNN
Titan 5, LLC, NNN Titan 6, LLC, NNN Titan 7, LLC, NNN Titan 8, LLC, NNN Titan 9,
LLC, each a Texas limited liability company (collectively, “Seller”), and Chase
Merritt Titan, L.P., a Delaware limited partnership (“Buyer”).

RECITALS:

A. Seller and Chase Merritt, L.P., a Delaware limited partnership (“Chase”),
entered into that certain Agreement for Purchase and Sale of Real Property and
Escrow Instructions, dated as of June 6, 2006 (the “Agreement”), pertaining to
certain property located in San Antonio, Texas, as more particularly described
in the Agreement (the “Property”).

B. Chase assigned its interest in the Agreement to Buyer pursuant to that
certain Assignment of Purchase and Sale Agreement and Joint Escrow Instructions
dated June 28, 2006.

C. Seller and Buyer desire to amend the Agreement on the terms and conditions
set forth below.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:



  1.   The Closing Date is hereby extended to July 14, 2006.



  2.   No later than July 7 [/s/MCH], 2006, Buyer shall wire funds in the amount
of Ten Thousand Dollars ($10,000.00) (the “Extension Payment”) directly to
Seller pursuant to wiring instructions to be provided by Seller. The Extension
Payment shall be immediately earned by Seller, shall not be refundable to Buyer
for any reason, shall not be deemed part of the Deposit, and shall not be
applicable to the Purchase Price.



3.   All capitalized terms not defined herein shall have the same meaning given
to them in the Agreement.



  4.   Each party and its signatory below has full right, power and authority to
execute, deliver and perform this Amendment without obtaining any further
consents or approvals from, or the taking of any other actions with respect to,
any third parties and this Amendment. Faxed and counterpart signatures will be
effective as originals and the parties need not execute this Agreement on the
same date for it to be effective.

1







  5.   To the extent the terms of this Amendment in any way conflict with the
terms of the Agreement, the terms of this Amendment shall control, but all other
terms of the Agreement not modified hereby shall remain the same and in full
force and effect.

[Signature page follows]

2 IN WITNESS WHEREOF, Seller and Buyer have duly executed this Amendment as of
the day and year first above written.

SELLER:

TREIT — Titan Plaza, L.P.,
a Texas limited partnership

                  By:   TREIT — Titan Plaza GP, LLC,
       
 
                    a Texas limited liability company,
       
 
               
 
  general partner  
 
 

 
               
 
  By:   T REIT L.P.,  
 

 
                        a Virginia limited partnership,
   
 
               
 
      sole member  
 

 
               
 
      By:   T REIT, Inc.,
a Virginia corporation,
general partner  



 
               
 
          By:   /s/ Jack Maurer
 
               
 
               
 
          Its:   Jack Maurer
 
               

NNN Titan 1, LLC,
NNN Titan 2, LLC,
NNN Titan 4, LLC,
NNN Titan 5, LLC,
NNN Titan 6, LLC,
NNN Titan 7, LLC,
NNN Titan 8, LLC,
NNN Titan 9, LLC,
each a Taxes limited liability company

Each by: Triple Net Properties, LLC,

a Virginia limited liability company,

its Vice President

         
By:
  /s/ Richard Hutton  

 
       
 
        Its:   Richard Hutton, Executive Vice President

 
             

 
       
 
  BUYER:  

 
       
 
  CHASE MERRITT TITAN, LP
a Delaware limited partnership  


 
       
 
  By:   Chase Merritt Titan GP. Inc.,

a Delaware corporation, its general partner

     
By:
  /s/ Merritt C. Horning, III
 
   
Name:
  Merritt C. Horning, III
 
   
Title:
  President
 
   
 
   

3